      Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 1 of 13 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

      WILLIAM HANNAH, Individually,                 )
      and on Behalf of All Others Similarly         )
      Situated,                                     )
                                                    )
                            Plaintiff,              )
                                                    )
             v.                                     ) Civil Action No. 1:18-cv-7564
                                                    )
      HUNTINGTON BANCSHARES                         )
      INCORPORATED, d/b/a THE                       )
      HUNTINGTON NATIONAL BANK,                     )
                                                    )
                            Defendant.              )
                                                    )

                      CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiff, William Hannah, individually and on behalf of all others similarly situated, by

and through his undersigned counsel, as and for his Class and Collective Action Complaint against

Defendant, Huntington Bancshares Incorporated, d/b/a Huntington National Bank (“Defendants”)

alleges as follows:

                                JURISDICTION AND VENUE

       1.      Plaintiff brings this action under the Fair Labor Standards Act (hereinafter the

“FLSA”), 29 U.S.C. §§ 201, et seq. and the Illinois Minimum Wage Law, 820 ILCS § 105 et seq.

(hereinafter the “IMWL”) to recover unpaid earned overtime compensation and for other relief.

Plaintiff brings his FLSA claims as a collective action pursuant to 29 U.S.C. § 216(b) and his

IMWL claims as an Illinois state-law class action under Fed. R. Civ. P. 23(b)(3).

       2.      Jurisdiction over Plaintiff’s FLSA claims is based upon Section 216(b) of the

FLSA, 29 U.S.C. § 216(b), and upon 28 U.S.C. § 1331.




                                                1
      Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 2 of 13 PageID #:2



        3.      This Court has supplemental jurisdiction over’ Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a) because these claims are so related to the FLSA claims that they form part

of the same case or controversy.

        4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to these claims occurred in this judicial district.

                                              PARTIES

        5.      Plaintiff William Hannah (“Hannah”) is a resident of Cook County, Illinois.

Hannah was employed by Defendant as a loan officer in Illinois from on or about May, 2017 to

October 2, 2018. At all relevant times, Hannah was an “employee” as defined by the FLSA, 29

U.S.C. § 203, and the IMWL, 820 ILCS 105/3(d). Pursuant to 29 U.S.C. §216(b) of the FLSA,

Hannah’s written consent to become a party plaintiff is attached hereto as Exhibit “A.”

        6.      Defendant Huntington Bancshares Incorporated, d/b/a Huntington National Bank

(“Huntington”) is a Maryland limited liability company with locations in various regions

throughout the United States including offices located in Illinois, Ohio, Indiana, Wisconsin,

Michigan, Kentucky, West Virginia, and Pennsylvania. Huntington is an “employer” as defined

by the FLSA, 29 U.S.C. § 203(d), and the IMWL, 820 ILCS 105/3(c).

                                               FACTS

        7.      At all relevant times, Defendant has employed loan officers throughout the United

States including, in Illinois, Ohio, Indiana, Wisconsin, Michigan, Kentucky, West Virginia, and

Pennsylvania.

        8.      At all relevant times to this action, Plaintiff was employed as a loan officer for the

benefit and at the direction of Defendant.




                                                   2
       Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 3 of 13 PageID #:3



        9.    At all relevant times, Defendant classified its loan officers, including Plaintiff, as

non-exempt from the overtime requirements of the FLSA and state law.

        10.   At all relevant times, Plaintiff’s primary job duties were to sell and process home

loans for Defendant.

        11.   During his employment, Plaintiff worked five to six days a week.

        12.   During his employment, Plaintiff regularly worked between ten to twelve hours a

day.

        13.   During his employment, Plaintiff regularly worked in excess of 40 hours in given

workweeks.

        14.   During his employment, Plaintiff was paid on an hourly basis, plus commission.

        15.   Defendant failed to make or maintain true and accurate records of all the time

worked by Plaintiff.

        16.   Defendant instructed Plaintiff not to record more than 40 hours in any given

workweek, notwithstanding its knowledge that Plaintiff routinely worked in excess of 40 hours in

given workweeks.

        17.   When Plaintiff attempted to accurately record his hours worked in excess of 40

hours in any given workweek, Defendant altered Plaintiff’s time sheets to falsely make it appear

that he worked no more than 40 hours in any given workweek.

        18.   Defendant did not pay Plaintiff time-and-a-half his regular rate of pay for time

worked in excess of 40 hours in given workweeks.

        19.   Defendant did not pay Plaintiff at all for time worked in excess of 40 hours in given

workweeks.




                                                3
      Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 4 of 13 PageID #:4



       20.     Other loan officers who have worked and still work for Defendant are subject to

the same policies and practices as Plaintiff to deprive them of overtime wages.

       21.     Defendant managed Plaintiff’s employment, including the amount of overtime

worked. Defendant dictated, controlled, and ratified the wage and hour and all related employee

compensation policies and practices.

       22.     Defendant’s failure to pay Plaintiff all overtime earned was without good faith,

willful, and with reckless disregard for Plaintiff’s and other loan officers’ rights; and Plaintiff and

other loan officers have been damaged by such failures.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       23.     Plaintiff seeks to proceed as a collective action pursuant to 29 U.S.C. § 216(b) on

behalf of himself and the following collective:

       All loan officers who worked for Defendant at any time from three (3) years prior
       to the filing of this action to the entry of judgment who have not been paid overtime
       for all time worked in excess of 40 in any given workweek (hereinafter “FLSA
       Collective”).

       24.     Plaintiff and other members of the FLSA Collective are similarly situated inasmuch

as, inter alia, Defendant required them to work in excess of 40 hours in given workweeks without

paying them overtime compensation.

       25.     The similarly situated putative plaintiffs are known to Defendant, are readily

identifiable, and may be located through Defendant’s records. They may be readily notified of this

action, and allowed to opt-in to this action pursuant to 29 U.S.C. § 216(b), for the purpose of

collectively adjudicating their claims for unpaid overtime wages.

       26.     Pursuit of this action collectively will provide the most efficient mechanism for

adjudicating the claims of Plaintiff and members of the proposed class.

                              ILLINOIS CLASS ALLEGATIONS

                                                  4
      Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 5 of 13 PageID #:5



       27.     Plaintiff also seeks to maintain this action as a class action, pursuant to Fed. R. Civ.

P. 23(b)(3), on behalf of himself individually and all other similarly situated individuals pursuant

to the IMWL, 820 ILCS 105/1, et seq. to recover unpaid wages, unpaid overtime compensation,

unlawfully withheld wages, statutory penalties, prejudgment interest, attorneys’ fees and costs,

and other damages owed.

       28.     Section 105/4(a) of the IMWL requires employers to pay employees one and one-

half times their regular rate of pay for all hours worked over 40 per week. Section 105/12 of the

IMWL provides that employers who violate the provisions of this act are liable to affected

employees for unpaid wages, costs, attorneys’ fees, damages of 2% per month compounding

interest on the amount of any such underpayment for each month following the date of

underpayments, and other appropriate relief.

       29.     Fed. R. Civ. P. 23(b)(3) provides that a cause of action may be maintained as a

class action if the following elements are met:

               a. The class is so numerous that joinder of all members, whether otherwise
                  required or permitted, is impracticable;

               b. There are questions of law or fact common to the class which predominate
                  over any questions affecting only individual members;

               c. The claims or defenses of the representative parties are typical of the claims or
                  defenses of the class;

               d. Each representative plaintiff will fairly and adequately protect the interests of
                  the class; and

               e. A class action is superior to other available methods for the fair and efficient
                  adjudication of the controversy.

                                         Class Definition

       30.     Plaintiff seeks certification of a class consisting of the following individuals:




                                                  5
      Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 6 of 13 PageID #:6



       All loan officers who worked for Defendant in Illinois at any time from three (3)
       years prior to the filing of this Action to the entry of judgment who have not been
       paid overtime for all time worked in excess of 40 in any given workweek
       (hereinafter the “Illinois Class”).

                                        Numerosity

       31.       Upon information and belief, dozens, if not hundreds of Illinois loan officers were

employed by Defendant who were subject to the same practices challenged in this action as alleged

above and not paid overtime compensation for all time worked in excess of 40 in given workweeks.

Accordingly, Plaintiff satisfies the numerosity requirements as the proposed class is so numerous

that joinder of all members is impracticable.

       32.       Members of the proposed class can be identified and located using the Defendant’s

payroll and personnel records. Class members may be informed of the pendency of this action by

direct mail and/or published and broadcast notice.

                                           Commonality

       33.       There are questions of fact and law common to each class member and each of the

respective classes which predominate over questions affecting only individual members, if any.

Plaintiff, the members of the Illinois Class, and Defendant have a commonality of interest in the

subject matter and the remedy sought. The questions of fact and law common to each class member

and each of the respective classes arising from Defendant’s actions include, but are not limited to,

the following:


       (a)       Whether Defendant encouraged, suffered, or permitted Plaintiffs to work before
                 and/or after their scheduled shifts without pay;

       (b)       Whether Defendant failed to compensate class members for all the work they
                 encouraged, suffered, or permitted class members to perform;

       (c)       Whether Defendant failed to keep true and accurate time records for all hours
                 worked by the class members;

                                                  6
      Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 7 of 13 PageID #:7




       (d)     Whether Defendant’s failure to pay overtime was willful, repeated, or with
               reckless disregard of the IMWL; and

       (e)     Whether Plaintiffs suffered damages and the proper measure of those
               damages.

       34.     If individual actions were required to be brought by each member of the class

injured or affected, the result would be a multiplicity of actions, creating a hardship to the Court,

the Illinois Class and to the Defendant. Accordingly, a class action is an appropriate method for

the fair and efficient adjudication of this lawsuit and distribution of the common fund to which the

Classes are entitled.

                                             Typicality

       35.     Plaintiff’s claims are typical of the claims of the class members he seeks to

represent. As a result of Defendant’s unlawful conduct, Plaintiff suffered similar injuries as those

suffered by other members of the class he seeks to represent.

       36.     Upon information and belief, there are no other Illinois class members who have

an interest individually controlling the prosecution of his or her individual claims, especially in

light of the relatively small value of each claim and the difficulties involved in bringing individual

litigation against one’s employer. However, if any such class member should become known, he

or she can “opt out” of this action pursuant to Rule 23.

                                             Adequacy

       37.     Plaintiff is an adequate representative of the class he seeks to represent because he

is a member of the class, and his interests do not conflict with the interests of the members of the

class he seeks to represent. The interests of the class members will be fairly and adequately

protected by Plaintiff and his undersigned counsel. Plaintiff has hired competent attorneys who are




                                                  7
      Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 8 of 13 PageID #:8



experienced in class action litigation of this type and who are committed to the prosecution of this

Action.

                                   Predominance / Superiority

          38.   The common questions identified above predominate over any individual issues,

which will relate solely to the quantum of relief due to individual class members.

          39.   A class action is superior to other available means for the fair and efficient

adjudication of this controversy because individual joinder of the parties is impracticable. Class

action treatment will allow a large number of similarly situated persons to prosecute their common

claims in a single forum, simultaneously, efficiently, and without the unnecessary duplication of

effort and expense if these claims were brought individually.

          40.   Moreover, as the damages suffered by each class member may be relatively small,

the expenses and burden of individual litigation would make it difficult for each class member to

bring individual claims.

          41.   The presentation of separate actions by individual class members could create a risk

of inconsistent and varying adjudications, establish incompatible standards of conduct for

Defendant and/or substantially impair or impede the ability of class members to protect their

interests.

                                      COUNT I
                  VIOLATION OF THE FAIR LABOR STANDARDS ACT
                               29 U.S.C. § 201, et seq.
                           Failure to Pay Overtime Wages

          42.   Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

          43.   The FLSA regulates the payment of wages by employers whose employees are

“engaged in commerce or engaged in the production of goods for commerce, or are employed in

                                                 8
      Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 9 of 13 PageID #:9



an enterprise engaged in commerce or in the production of goods for commerce.” 29 U.S.C. §

207(a)(1).

       44.     Defendant is and was subject to the overtime pay requirements of the FLSA because

it is an enterprise engaged in commerce or in the production of goods for commerce

       45.     Plaintiff and the FLSA Collective are individuals engaged in commerce because

they regularly communicated with potential borrowers in several states throughout the United

States by telephone and email transmissions.

       46.     Upon information and belief, the gross annual volume of sales made or business

done by Defendant for the years 2015 to the present has not been less than $500,000.00 each year.

       47.     At all relevant times, Plaintiff and members of the FLSA Collective have been

entitled to the rights, benefits, and protections granted by the FLSA, 29 U.S.C. § 207, et seq.

       48.     Section 207(a)(1) of the FLSA states that an employer must pay its employees

overtime equal to at least one- and one-half times the employee’s regular rate of pay, for all hours

worked in excess of 40 in any given workweek.

       49.     By engaging in the above-alleged conduct, Defendant has violated the FLSA by

failing to pay Plaintiff and members of the FLSA Collective overtime compensation as required

by the FLSA.

       50.     Section 13 of the FLSA, 29 U.S.C. §213, exempts certain categories of employees

from the overtime compensation requirements set forth in Section 207(a)(1) of the FLSA.

However, none of the Section 13 exemptions apply to Plaintiff or the similarly situated employees

because they have not met the requirements for coverage under the exemptions.




                                                 9
    Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 10 of 13 PageID #:10



       51.     Plaintiff and members of the FLSA Collective are victims of a uniform company-

wide compensation policy. This uniform policy, in violation of the FLSA, has been applied to all

members of the FLSA collective action and has deprived them of overtime wages.

       52.     Defendant has acted willfully and has either known that its conduct violated the

FLSA or has shown reckless disregard for the matter of whether its conduct violated the FLSA.

Defendant has not acted in good faith with respect to the conduct alleged herein.

       53.     As a result of Defendant’s violations of the FLSA, Plaintiff and the members of the

FLSA Collective have incurred harm and loss in an amount to be determined at trial, along with

liquidated damages, attorneys’ fees and costs of litigation, pursuant to 29 U.S.C. § 216(b).

                                       COUNT II
                    VIOLATION OF ILLINOIS MINIMUM WAGE LAW
                                820 ILCS § 105, et seq.
                            Failure to Pay Overtime Wages

       54.     Plaintiff and the Illinois class incorporate by reference all preceding paragraphs.

       55.     Defendant is an “employer” and Plaintiff and the Illinois Class “employees” under

the IMWL, 820 ILCS § 105 et seq.

       56.     The IMWL, 820 ILCS § 105, et seq., requires employers to pay employees

minimum wages for all hours worked. Section 105/12 of the IMWL provides that employers who

violate the provisions of this act are liable to affected employees for unpaid wages, costs, attorneys’




                                                  10
    Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 11 of 13 PageID #:11



fees, damages of 2% of the amount of any such underpayment for each month following the date

of underpayments, and other appropriate relief.

       57.     Defendant violated the IMWL, 820 ILCS § 105 et seq., by regularly and repeatedly

failing to properly pay minimum wages to Plaintiff and the Illinois Class.

       58.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and the

Illinois Class have suffered and will continue to suffer lost wages and other damages.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, by and

through his attorneys, demands judgment against Defendant in favor of Plaintiff and all others

similarly situated, for a sum that will properly, adequately, and completely compensate Plaintiff

and all others similarly situated for the nature, extent, and duration of the damages, costs of this

action, and as follows:

       A.      Order the Defendant to file with this Court and furnish to counsel a list of
               all names and addresses of all loan officers who currently work for or who
               have worked for Defendant within the last three years;

       B.      Authorize Plaintiff’s counsel to issue a notice at the earliest possible time
               to all current and former loan officers employed by the Defendant during
               the three years immediately preceding this Action, informing them that this
               Action has been filed, of the nature of the Action, and of their right to opt
               into this lawsuit if they worked in excess of 40 hours in a week during the
               liability period, for which they were not paid the required overtime in
               accordance with the FLSA and IMWL;

       C.      Certify this case as a Rule 23 class action under the state law of Illinois;

       D.      Declare and find that the Defendant committed one or more of the following
               acts:

               1.         Violated provisions of the FLSA by failing to pay overtime
                          wages to Plaintiff and similarly situated employees who opt
                          into this action;

               2.         Willfully violated the overtime provisions of the FLSA; and

                                                  11
    Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 12 of 13 PageID #:12




             3.      Violated the IMWL by failing to pay overtime wages to
                     Plaintiff and the Illinois Class.

      E.     Award compensatory damages, including all overtime compensation owed,
             in an amount according to proof;

      F.     Award liquidated damages in an amount equal to the amount of unpaid
             overtime compensation found due under the FLSA;

      G.     Award 2% per month interest on all overtime compensation due accruing
             from the date such amounts were due until it is paid under the IMWL;

      H.     Award all reasonable attorney’s fees and costs incurred;

      I.     Grant leave to add additional Plaintiffs by motion, the filing of written
             consent forms, or any other method approved by the Court; and,

      J.     Provide such further relief as the Court deems just and equitable.


                                      JURY DEMAND

      Plaintiff hereby demands a trial by jury.



Dated: November 14, 2018                    Respectfully Submitted,

                                            /s/ James B. Zouras
                                            James B. Zouras
                                            Ryan F. Stephan
                                            Stephan Zouras, LLP
                                            100 N. Riverside Plaza, Suite 2150
                                            Chicago, Illinois 60606
                                            312-233-1550
                                            312-233-1560 f
                                            jzouras@stephanzouras.com
                                            rstephan@stephanzouras.com


                                            ATTORNEYS FOR PLAINTIFF AND THE
                                            PUTATIVE CLASS AND COLLECTIVE
                                            CLASS




                                                  12
    Case: 1:18-cv-07564 Document #: 1 Filed: 11/14/18 Page 13 of 13 PageID #:13




                                CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on November 14, 2018, I electronically filed the

attached with the Clerk of the Court using the ECF system which will send such filing to all

attorneys of record.




                                                               /s/ James B. Zouras




                                                13
